Case 1:19-cv-21719-LFL Document 18 Entered on FLSD Docket 06/27/2019 Page 1 of 3




                                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF FLORIDA

                                                  CASE NO.: 19-cv-21719-BLOOM/LOUIS

   JORGE MARTINEZ,

                Plaintiffs,

   v.

   JVA ENGINEERING CONTRACT, INC.
   and JOSE ALVAREZ,

         Defendants.
   __________________________________/

               DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF CLAIM

               Defendants, through undersigned counsel, respond to the Plaintiff’s Statement of Claim

 (ECF 7) as follows:

               1.           Plaintiff’s Unpaid Wages claim is without merit. Payment of his full hourly rate

 was tendered to him prior to the filing of this suit. The job on which Plaintiff was working was a

 Miami-Dade County Public Works project. All payrolls were submitted to Miami-Dade County

 for review and approval. Upon its review, Miami-Dade County determined that Plaintiff had been

 misclassified in his job role, and for certain weeks was underpaid by the differential in the job

 classifications. JVA promptly issued a check to Mr. Martinez for the amount of the underpayment,

 and notified him on multiple occasions to go to the office to pick up the check. He never went to

 obtain the check. As a result, the check was reissued to Miami-Dade County (with an additional

 7.65% fee) and Miami-Dade County then assumed responsibility to locate Mr. Martinez and

 deliver the check to him. Plaintiff was tendered payment of all sums owed to him, as verified by

 Miami-Dade County’s review.




                                                                            1
                                                                COLE, SCOTT & KISSANE, P.A.
  COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 18 Entered on FLSD Docket 06/27/2019 Page 2 of 3




             2.          The Overtime Wage component of Plaintiff’s Statement of Claim consists of

  general assumptions, and lacks any meaningful specificity or supporting documentation. It is

  therefore difficult to respond to Plaintiff’s projected claim on a point by point basis. Plaintiff

  contends he “regularly worked between 55-60 hours per week” (ECF 7 at 1). It is also noted that

  Plaintiff makes no adjustment for vacation, sick days, PTO, holidays or other non-compensable

  time.

             3.          Throughout his time at JVA Engineering, Plaintiff was paid for all hours worked,

  as reflected in the company’s payroll records.

             4.          Plaintiff will be provided the documentation that supports Defendants’ position.

             5.          In addition to the denial of Plaintiff’s claim, as noted above, the Defendants also

  assert that any unpaid overtime that may have been incurred was de minimis, and therefore not

  actionable; Plaintiff is not entitled to compensation for preliminary or postliminary activities as

  defined in the Portal-to-Portal Act; any failure to pay Plaintiff’s full earned wage was inadvertent,

  unintentional and in good faith; and Plaintiff is estopped to assert this claim by his conduct in

  verifying and agreeing to the calculation of his time and wages. The Defendants adopt and assert

  all issues set forth in their Answer and Affirmative Defenses.

             6.          Plaintiff’s other claims (retaliation and wrongful termination) are denied. In fact,

  Plaintiff was never terminated, but he left or abandoned the job voluntarily.




                                                                   2
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:19-cv-21719-LFL Document 18 Entered on FLSD Docket 06/27/2019 Page 3 of 3




                                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 27th day of June 2019, a true and correct copy of the

  foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which

  will send notice of electronic filing to all counsel of record.


                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   Counsel for Defendants JVA ENGINEERING
                                                                   CONTRACT, INC. and JOSE ALVAREZ
                                                                   Cole, Scott & Kissane Building
                                                                   9150 South Dadeland Boulevard, Suite 1400
                                                                   P.O. Box 569015
                                                                   Miami, Florida 33256
                                                                   Telephone (305) 350-5338
                                                                   Facsimile (305) 373-2294
                                                                   Primary e-mail: edward.polk@csklegal.com
                                                                   Secondary e-mail: danise.townsend@csklegal.com

                                                          By:
                                                                   s/   Edward S. Polk
                                                                   EDWARD S. POLK
                                                                   Florida Bar No.: 239860
  1917.1133-00/14485518




                                                                   3
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
